Name: Commission Regulation (EEC) No 2109/86 of 4 July 1986 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for the period 15 July to 15 December 1986
 Type: Regulation
 Subject Matter: means of agricultural production;  prices;  trade policy
 Date Published: nan

 No L 182/ 10 Official Journal of the European Communities 5. 7. 86 COMMISSION REGULATION (EEC) No 2109/86 of 4 July 1986 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for the period 15 July to 15 December 1986 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2755/80 is hereby amended as follows : 1 . The second subparagraph of Article 2 is replaced by the following : 'During the period 15 July to 15 December 1986, the qualities and buying-in prices for products which may be bought in by the intervention agencies are fixed in the said Annex.' 2 . The Annex is replaced by the Annex to this Regula ­ tion . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (2), and in particular Article 7 (7) (c) thereof, Whereas the Annex to Commission Regulation (EEC) No 2755/80 of 28 October 1980 on the conditions for imple ­ menting and suspending intervention buying in of sheep ­ meat (3), as last amended by Regulation (EEC) No 1717/85 (4), lays down the qualities and buying-in prices for products which could be bought in by intervention agencies during the period 15 July to 15 December 1985 ; Whereas, it is possible that intervention measures will be instituted during the period 15 July to 15 December 1986 ; whereas the buying-in prices to apply during that period should be fixed now ; whereas, therefore, Regula ­ tion (EEC) No 2755/80 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (&lt;) OJ No L 183 , 16 . 7 . 1980, p. 1 . 0 OJ No L 82, 27 . 3 . 1986, p. 3 . (3) OJ No L 284, 29 . 10 . 1980, p. 33 . n OT No L 165, 25 . 6 . 1985, p. 9 . 5. 7. 86 Official Journal of the European Communities No L 182/ 11 ANNEX INTERVENTION BUYING-IN PRICES FRANCE : AGNEAUX (ECU/100 kg, green rate) Quality (') U 3 (couvert) R 3 (couvert) O 3 (couvert) U 4 (gras) R 4 (gras) Period 15 to 20 July 1986 386,732 370,205 340,456 307,402 297,486 Week commencing : 21 July 1986 382,859 366,498 337,047 307,324 294,507 28 July 1986 380,987 364,706 335,399 302,836 293,067 4 August 1986 380,273 364,022 334,771 302,269 292,518 11 August 1986 380,273 364,022 334,771 302,269 292,518 18 August 1986 380,273 364,022 334,771 302,269 292,518 25 August 1986 380,273 364,022 334,771 302,269 292,518 1 September 1986 380,273 364,022 334,771 302,269 292,518 8 September 1986 380,273 364,022 334,771 302,269 292,518 15 September 1986 380,273 364,022 334,771 302,269 292,518 22 September 1986 380,273 364,022 334,771 302,269 292,518 29 September 1986 380,800 364,526 335,234 302,687 292,923 6 October 1986 380,800 364,526 335,234 302,687 292,923 13 October 1986 381,104 364,818 335,502 302,929 293,157 20 October 1986 381,584 365,277 335,924 303,310 293,526 27 October 1986 383,561 367,170 337,665 304,882 294,047 3 November 1986 386,510 369,992 340,261 307,226 297,315 10 November 1986 389,516 372,870 342,908 309,616 299,628 17 November 1986 395,121 378,235 347,841 314,070 303,939 24 November 1986 400,737 383,611 352,785 318,534 308,259 1 December 1986 406,353 388,987 357,729 322,998 312,579 8 December 1986 412,811 395,170 363,415 328,132 317,547 15 December 1986 (one day only) 421,282 403,278 370,872 334,865 324,063 (') Within the meaning of point E of Annex III to Commission Regulation (EEC) No 1481 /86 (OJ No L 130, 16 . 5. 1986, p. 12).